Moyer, C.J.,
dissenting. As the majority candidly observes, State, ex rel. Timken Roller Bearing Co., v. Indus. Comm. (1939), 136 Ohio St. 148, 16 O.O. 81, 24 N.E. 2d 448, “* * * would appear to be controlling * * The majority then decides that the present state of medical knowledge requires us to reconsider the soundness of that decision. In my view, it is for the General Assembly to decide whether to amend R.C. 4123.52 in view of advancements in medical technology. The power to provide the manner in which suits may be brought is delegated to the General Assembly. Krause v. State (1972), 31 Ohio St. 2d 132, 143, 60 O.O. 2d 100, 106, 285 N.E. 2d 736, 743. It is the obligation of the *174court to apply the statute as enacted rather than attempt to amend it. Bowman v. National Graphics Corp. (1978), 55 Ohio St. 2d 222, 226, 9 O.O. 3d 159, 162, 378 N.E. 2d 1056, 1059.
In the construction of a statute, this court has no right to extend or improve the provisions of the statute to meet a situation not provided for. Cornell v. Bailey (1955), 163 Ohio St. 50, 58, 56 O.O. 50, 53, 125 N.E. 2d 323, 327.
It is thus my opinion that this court should not sweep aside a legislative enactment that is clear on its face and a prior opinion of the court on the basis of some general proposition that medical technology requires a change. Such a policy change is the responsibility of the General Assembly, not this court. I would affirm the judgment of the court of appeals.
Strausbaugh, J., concurs in the foregoing dissenting opinion.